Exhibit 10-18.4

 

DUKE ENERGY CORPORATION

1998 LONG-TERM INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

(Optionee: Paul M. Anderson

November 17, 2003 Grant Date)

 

THIS AGREEMENT is made as of the Grant Date specified above (the “Grant Date”),
between Duke Energy Corporation, a North Carolina corporation (the
“Corporation”), and the Optionee specified above (the “Optionee”). Except as
defined herein, capitalized terms shall have the same meaning ascribed to them
in the Duke Energy Corporation 1998 Long-Term Incentive Plan, as amended, and as
may, from time to time, be further amended (the “Plan”).

 

1. Grant and Designation of Option. Pursuant to the provisions of the Plan, the
Corporation hereby grants to the Optionee, subject to the terms and conditions
of the Plan, this Agreement, and the related Nonqualified Stock Option
Certificate specifying the same Optionee and Grant Date as this Agreement, which
certificate is incorporated herein by reference (the “Certificate”), the right
and option to purchase from the Corporation the aggregate number of shares of
Common Stock set forth on the Certificate at the per share price set forth on
the Certificate (the “Option Price”), subject to any adjustment as provided in
this Agreement or the Plan (collectively, the “Option”). The Option is not an
incentive stock option within the meaning of Code Section 422A. This Agreement,
together with the Certificate, shall constitute an “Award Agreement” under the
Plan.

 

2. Term of Option and Vesting. Subject to earlier forfeiture, termination,
acceleration or cancellation of the Option as provided in the Plan, this
Agreement, or the Certificate, the term of the Option shall be for a period of
ten (10) years from the Grant Date. Subject to the

 



--------------------------------------------------------------------------------

provisions of the Plan and this Agreement, the Option shall vest at such times
and as to such number of shares as determined on the basis of the schedule set
forth on the Certificate.

 

3. Method of Exercise. To the extent that the right to purchase shares has
become vested, the Option, or any part thereof, may be exercised on or after
January 1, 2007, or earlier as provided in Section 7, by giving signed, written
notice of exercise to the Corporation (the “Exercise Notice”) specifying the
number of shares to be purchased, subject to Section 10. The date of exercise
shall be the date the properly completed Exercise Notice is delivered to the
Corporation. The Exercise Notice shall be accompanied by payment of the
aggregate Option Price for the shares to be purchased, in the following manner:

 

  (a) in U.S. dollars by personal check, bank draft or money order payable to
the order of the Corporation, or by wire transfer or direct account debit; or

 

  (b) by delivery of shares of Common Stock or other securities of the
Corporation with a Fair Market Value on the date of exercise at least equal to
the Option Price for the shares being purchased, provided, that in the event any
such share so delivered was acquired by Optionee pursuant to the Plan, or
pursuant to a similar plan of the Corporation or Subsidiary, such share,
throughout the six (6) month period immediately preceding such delivery, must
(i) be owned by Optionee, (ii) not have been used or acquired in any “stock for
stock” swap transaction, and (iii) not be subject to any restriction upon
transferability or other incident of ownership or forfeiture condition imposed
by the respective plan; or

 

  (c) by combination of the methods described in paragraphs (a) and (b) above.

 

For purposes of paragraph (a) above, if, and in such manner, as the Optionee is
permitted by the Corporation’s Executive Compensation and Benefits Department,
and which is not contrary to

 

2



--------------------------------------------------------------------------------

federal or state securities or other laws, rules and regulations, the Optionee
may provide for the payment of the aggregate Option Price for the shares to be
purchased by delivering a properly executed Exercise Notice together with
irrevocable instructions to a broker to promptly deliver to the Corporation the
amount of such aggregate Option Price. The Corporation, acting through its
Executive Compensation and Benefits Department, may comply with applicable law
by restricting the manner by which the Optionee may pay the Option Price or
permitting an alternate method therefore.

 

Subject to Section 4 and the other applicable provisions of this Agreement and
the Plan, in the event of the exercise of the Option, the Corporation shall
deliver to the Optionee or, if applicable, to a broker designated by the
Optionee, a certificate representing the shares of Common Stock purchased as a
result of the exercise.

 

No partial exercise of the Option may be for fewer than twenty-five (25) shares
or the full number of shares as to which the Option is exercisable at the time
of such partial exercise, if less than twenty-five (25) shares.

 

4. Tax Withholding. Shares of Common Stock shall not be issued upon the exercise
of the Option unless all federal, state and other governmental withholding tax
requirements arising from such exercise have been satisfied by the Optionee or
provision therefor has been made to the satisfaction of the Committee in
accordance with the Plan.

 

5. Nonalienation. The Option granted hereunder is not assignable or transferable
by the Optionee otherwise than (i) by will or the laws of descent and
distribution, and is exercisable, during the Optionee’s lifetime, only by the
Optionee; or (ii) to the extent authorized in the Certificate. Upon any attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of the Option, or
of any right or privilege conferred hereby, contrary to the provisions hereof,
or upon the

 

3



--------------------------------------------------------------------------------

levy of any attachment or similar process upon, or other voluntary or
involuntary attempted alienation of, the Option, or any right or privilege
conferred hereby, the Option and the right and privilege conferred hereby shall
immediately become null and void.

 

6. Rights as a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any shares of Common Stock subject to the Option prior to the
date of issuance to Optionee of a certificate or certificates for such shares.

 

7. Effect of Termination of Employment. Except as otherwise provided in this
Section 7, the Option may not be exercised until January 1, 2007, after which
date the Option may be exercised provided the Optionee shall have been
continuously employed by the Corporation or a Subsidiary from the Grant Date
until December 31, 2006. Except as provided in Section 7, the Option shall be
forfeited in the event of termination of such employment. The Committee may make
such provision as it deems appropriate if the Optionee is on approved leave of
absence from such employment. The Option shall be subject to the following
provisions in the case of the cessation of the Optionee’s employment during the
term of the Option:

 

  (a) If the Optionee shall cease to be employed by the Corporation and all
Subsidiaries by reason of (i) an involuntary termination of the Optionee’s
employment by the Corporation or employing Subsidiary, not For Cause1, or (ii)
the Optionee’s permanent and total disability within the meaning of Code Section
22(e)(3) or (iii)

--------------------------------------------------------------------------------

1 “For Cause”, which is defined as the occurrence of: (A) gross neglect,
malfeasance or gross insubordination by the Optionee in performing his duties
under his Employment Agreement; (B) the Optionee’s conviction for a felony,
excluding convictions associated with traffic violations; (C) an egregious act
of dishonesty (including without limitation theft or embezzlement) or a
malicious action by Optionee toward Duke Energy’s customers or employees; (D) a
willful and material violation of any provision of Section 11 of the Optionee’s
Employment Agreement; (E) intentional reckless conduct by the Optionee that is
materially detrimental to the business or reputation of Duke Energy; or (F)
material failure of the Optionee to carry out reasonably assigned duties or
instructions consistent with the titles of Chairman and Chief Executive Officer
(provided that material failure to carry out reasonably assigned duties shall be
deemed to constitute cause only after a finding by Duke Energy’s Board of
Directors, or a duly constituted committee thereof, of material failure on the
part of Optionee and the failure to remedy such performance to the Board’s or
the Committee’s, satisfaction within 30 days after delivery of written notice to
Optionee of such finding).

 

4



--------------------------------------------------------------------------------

 

the Optionee’s death, the Optionee (or, if the Optionee is dead, the Optionee’s
duly appointed legal representative or such other person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or the laws
of descent and distribution) may, within a period of (A) the remaining term of
the Option when such cessation of employment was triggered by subsection (i)
above, or (B) not more than thirty-six (36) months after such cessation of
employment when such cessation of employment was triggered by subsections (ii)
or (iii) above, exercise the Option, in whole or in part, to the extent of (A)
the number of outstanding shares as to which the Option was vested at the date
of such cessation of employment, plus (B) in the event the Option has not become
fully vested, such additional number of outstanding shares under the Option the
Committee, or its delegatee, shall immediately vest a portion of the Option,
such portion to be equal to (1) the number of full calendar months elapsed
between November 1, 2003, and the time of termination (including November 2003)
divided by (2) thirty-eight, and the vested shares under the Option (including
those that vest pursuant to the operation of this Section 2) will become
immediately exercisable.

 

  (b)

If the Optionee shall cease to be employed by the Corporation and all
Subsidiaries For Cause or any reason other than those set forth in paragraph (a)
above, the Optionee (or, if the Optionee is dead, the Optionee’s duly appointed
legal representative or such other person or persons to whom the Optionee’s
rights under the Option shall pass by the Optionee’s will or the laws of descent
and distribution) may, within a period of not more than three (3) months after
such cessation of employment, exercise the Option, in whole or in part, to the
extent of the number of

 

5



--------------------------------------------------------------------------------

 

outstanding shares as to which the Option was vested at the date of such
cessation of employment.

 

Notwithstanding, paragraph (a) or (b) above, in no event may the Option be
exercised more than ten (10) years from the Grant Date.

 

8. Adjustments.

 

  (a) If the outstanding shares of Common Stock shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
or property of the Corporation or another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split up, combination
of shares or otherwise), or if the number of such shares of Common Stock shall
be increased by a stock dividend or stock split, there shall be substituted for
or added to each share of Common Stock then subject to the Option the number and
kind of shares of stock or other securities or property into which each
outstanding share of Common Stock shall be so changed, or for which each such
share shall be exchanged, or to which each such share shall be entitled, as the
case may be. The Option shall also be amended, as to the shares then subject
thereto, as to price and other terms as the Committee may deem necessary or
appropriate to reflect such events. If there shall be any other change in the
number or kind of outstanding shares of Common Stock, or of any stock shall have
been changed, or for which it shall have been exchanged, and if the Committee
shall in its sole discretion determine that such change equitably requires an
adjustment in the Option, such adjustment shall be made by the Committee and
shall be effective and binding upon the Optionee. In making any such
substitution or adjustment pursuant to this Section 8, fractional shares may be
ignored.

 

6



--------------------------------------------------------------------------------

  (b) The Committee shall have the power, in the event of any merger or
consolidation of the Corporation with or into any other corporation, or the
merger or consolidation of any other corporation with or into the Corporation,
to amend the Option to permit the exercise thereof in whole or in part at any
time, or from time to time, prior to the effective date of any such merger or
consolidation and to terminate the Option as of such effective date. In no event
may the Option be exercised more than ten (10) years from the Grant Date.

 

9. Effect of Change in Control. In addition to any other adjustments or
modification to the Option as the Committee deems appropriate under the Plan or
this Agreement to maintain and protect the rights and interests of the Optionee,
in the event of a Change of Control, the Option shall immediately vest in whole
or in part with respect to all of the shares as to which such Option remains
outstanding and unexercised and unforfeited, notwithstanding the schedule set
forth on the Certificate.

 

10. Notices. Except as otherwise provided in this Agreement, any notice to be
given to the Corporation under this Agreement shall be addressed to the
Executive Compensation and Benefits Department—Stock Option (PB04A), Duke Energy
Corporation at P.O. Box 1244, Charlotte, North Carolina 28201-1244, and any
notice to be given to the Optionee under this Agreement shall be addressed to
the Optionee at the address for the Optionee obtained from the records of the
Corporation’s Executive Compensation and Benefits Department; provided, however,
that either party may substitute a different address by notice in writing to the
other. Except as otherwise provided in this Agreement, any such notice shall be
deemed to have been duly given if and when enclosed in a properly sealed
envelope addressed as aforesaid and deposited, postage prepaid, in a post office
or branch post office regularly maintained by the United States Government.

 

7



--------------------------------------------------------------------------------

11. No Employment Rights. Nothing in the Plan, this Agreement or the Certificate
shall confer upon the Optionee the right to continue in the employment or the
service of the Company or any Subsidiary, or affect the right of the Corporation
or any Subsidiary to terminate the employment or service of the Optionee at any
time for any, or no, reason.

 

12. Successors and Assigns. This Agreement shall bind and inure to the benefit
of, and be enforceable by, the Corporation, and its successors and assigns, and
the Optionee, and the Optionee’s successors and assigns expressly permitted by
Section 5.

 

13. Optionee Confidentiality Obligations. In accepting the Option, Optionee
acknowledges that Optionee is obligated under company policy, and under
federal/state law to protect and safeguard the confidentiality of trade secrets
and other proprietary and confidential information belonging to the Corporation
and the Subsidiaries that are acquired by Optionee during Optionee’s employment
with the Corporation and the Subsidiaries, and that such obligations continue
beyond the termination of such employment. Optionee agrees to notify any
subsequent employer of such obligations and that the Corporation and the
Subsidiaries, in order to enforce such obligations, may pursue legal recourse
not only against Optionee, but against a subsequent employer of Optionee.

 

14. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of North Carolina applicable to
transactions that take place entirely within the State of North Carolina and,
where applicable, the laws of the United States.

 

15. Determinations. Determinations by the Committee, or its delegatee, shall be
final and conclusive with respect to the interpretation of the Plan, the
Certificate or this Agreement.

 

8



--------------------------------------------------------------------------------

16. Conflicts with Plan and Correction of Errors. In the event that any
provision of the Certificate or this Agreement conflicts in any way with a
provision of the Plan, such Plan provision shall be controlling and the
applicable provision of the Certificate or this Agreement, as the case may be,
shall be without force and effect to the extent necessary to cause such Plan
provision to be controlling. In the event that, due to administrative error, the
Certificate and this Agreement do not accurately reflect an option properly
granted to the Optionee pursuant to the Plan, the Corporation, acting through
its Executive Compensation and Benefits Department, reserves the right to cancel
any erroneous document and, if appropriate, to replace the cancelled document
with a corrected document.

 

--------------------------------------------------------------------------------

 

By their execution of the Certificate, the Corporation and Optionee enter into
this Agreement and agree to be bound by its provisions.

 

9